DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2021 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites wherein “the support directs the one or more flames to curve upward toward the cooking member”. The originally filed disclosure, including the drawings, does not show this feature.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsuyuki (JP 11028160 A).
Regarding claim 1, Matsuyuki discloses a cooker including: a support (20+22, Fig. 2) that supports a cooking member (5+80, Fig. 2); and a burner (4, Fig. 2) that burns gas to form one or more flames, wherein the burner is sheltered by the support (22, Fig. 2) to impede dripping grease or fat from the cooking member from accumulating on the burner during cooking such that the dripping grease or fat falls directly past the burner, the support is a tapering lip that facilitates burner sheltering, and the support directs the one or more flames to curve upward toward the cooking member (abstract).
Regarding claim 3, Matsuyuki discloses wherein the flames heat the cooking member (see Figures).
Regarding claim 17, Matsuyuki discloses another burner (4) spaced apart from the burner (4) and configured so that the flames from both burners are directed toward each other (Fig. 2).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (JP 11028160 A) in view of Guidry (US 5878739 A).
Regarding claim 4, Matsuyuki fails to disclose wherein the flames impact charcoal in a charcoal tray. However, Guidry teaches a combination gas and charcoal grill wherein the flames impact charcoal in a charcoal tray (34, 38, 39).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Matsuyuki to include a removable charcoal grill, so that the flames impact charcoal in a charcoal tray. The modified cooker can cook with gas alone or with an optional charcoal tray to impart a charcoal grill flavor and taste to the food.

Regarding claim 5, modified Matsuyuki discloses wherein the gas flames can be turned off once the charcoal is ignited so that charcoal flames instead heat the cooking member, or the gas flames and charcoal flames can heat the cooking member simultaneously (a user is capable of using the cooker in this claimed way).
Regarding claim 6, modified Matsuyuki further including the charcoal tray (Guidry, 34) supported by the support (Guidry, 12), the charcoal tray being removable (see Fig. 2 of Guidry) and having at least one lip (see Fig. 5 of Guidry showing an inverted L-shaped lip at the top of the charcoal tray) that engages (interact directly or indirectly) with the support (Guidry, Fig. 1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (JP 11028160 A) alone.
Regarding claim 7, Matsuyuki fails to disclose wherein the flames include jet flames that are initially directed level. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
In this case, the angle of the jet flames determines the amount of heat and distribution of heat impinging on the grilling surface. If the burner is angled more downward, then there is less direct heat on the grill. If the burner is angled level, then there is more direct heat on the grill and more heat delivered to the center of the grill. The amount of heat and the heat distribution controls the cooking conditions.
Claims 8, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (JP 11028160 A) in view of Jennings (US 20030024525 A1).

Regarding claim 8, Matsuyuki fails to disclose wherein the burner includes distributed major ports from which major flames extend, and distributed minor ports interspersed between major ports from which minor flames extend.
However, Jennings teaches a cooking burner wherein the burner includes distributed major ports (126, 132; see Figs. 6a-d) from which major flames extend, and distributed minor ports (128, 134) interspersed between major ports from which minor flames extend.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Matsuyuki wherein the burner includes distributed major ports from which major flames extend, and distributed minor ports interspersed between major ports from which minor flames extend. The motivation to combine is to improve turn down ratios and cooking efficiency (Jennings, paras. 9, 37).
Regarding claim 10, modified Matsuyuki discloses (see Jennings for citations) wherein the burner includes a burner housing, and tubular outlets (each major port extends through the housing, thereby making them tubular) extending through the housing and defining the major ports (Figs. 6a-d).
Regarding claim 13, modified Matsuyuki discloses a gas supply manifold for supplying gas to the burner (see Fig. 6 of Jennings showing a u-shaped tubular manifold just upstream the burners; it would have been obvious to include a gas manifold to evenly distribute the gas between the two burners).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (JP 11028160 A) in view of Alden (US 20030213484 A1).
Regarding claim 9, Matsuyuki fails to disclose wherein the burner includes an ignition at one end for igniting a flame which then serially lights the major and minor flames along the burner.
However, Alden teaches a burner with an ignition (76, Fig. 7) at one end for igniting a flame which then serially lights the flames along the burner. It would have been obvious to a

person skilled in the art at the time of effective filing of the application to modify Matsuyuki wherein the burner includes an ignition at one end for igniting a flame which then serially lights the major and minor flames along the burner. The motivation to combine is so that the burner can be automatically ignited, either individually or together.
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (JP 11028160 A) in view of Jennings (US 20030024525 A1), as applied to claim 8, and further in view of Millard (US 2675067 A).
Regarding claim 11, modified Matsuyuki fails to disclose wherein the burner defines gaps between the housing and outlets. However, Millard teaches a gas burner comprising the limitations of claim 10, wherein the burner includes a burner housing (10), and tubular outlets (outlet end of tube 5+6). Millard further teaches wherein the burner defines gaps between the housing and outlets (there is a vertical distance or space between the outlet and the housing).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Matsuyuki wherein the burner defines gaps between the housing and outlets, so that the fuel can be thoroughly mixed with air (air entering ports 7, see Millard) for more complete combustion.
Regarding claim 12, modified Matsuyuki discloses (see combination in the rejection of claim 11) wherein the housing defines the minor ports (Jennings, Figs. 6a-d) and the burner further includes conduits (Millard, 5) for conveying gas into the housing, the conduits located between outlets (see Millard teaching gas outlets defined by the housing 10 for conduits 6 to extend through).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (JP 11028160 A) in view of Alden (US 20030213484 A1).
Regarding claim 13, Matsuyuki fails to disclose a gas supply manifold. However, Alden discloses a gas supply manifold (36, Fig. 6) for supplying gas to the burner. It would have been obvious to a person skilled in the art at the time of effective filing of the application to further

modify Matsuyuki to include a gas supply manifold for supplying gas to the two opposing burners. The motivation to combine is so that the gas fuel can be evenly, reliably, and controllably distributed between the two burners.
Regarding claim 14, modified Matsuyuki discloses (see Alden for citations) wherein the manifold supplies gas jets to the burner (inlet end of the burner) at discrete and distributed points (Fig. 6).
Regarding claim 15, modified Matsuyuki discloses (see Alden for citations) wherein the manifold includes injectors (outlet of valve 54) for injecting gas into respective outlets (outlet of venturi 50) and conduits (50).
Regarding claim 16, modified Matsuyuki discloses (see Alden for citations) wherein gaps (see Fig. 8 showing spaces for the valve 54, shutter 52, and venturi 50) are defined between the burner (31) and gas supply manifold to facilitate mixing of air and gas, the burner and gas supply manifold are elongate (i.e., both are long) and extend in parallel (each burner 34 extends in a widthwise/radial direction and this direction is parallel to the direction at which the manifold 36 extends in its lengthwise direction) (note: the limitation does not require that the manifold and burner are elongated in a parallel direction; it simply requires a dimension of each of the manifold and burner to extend in a parallel direction), and the cooker includes connectors (valves 54, shutter 52, venturi 51; see Fig. 7) for connecting the burner and gas supply manifold



Response to Arguments

Applicant's arguments filed 1/26/2021 have been fully considered but they do not apply to the current office action.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON LAU/
Primary Examiner, Art Unit 3762